              Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15            Page:1 of 11




                                      In the United States Bankruptcy Court
                                                          FOR THE

                                            Southern District of Georgia
                                                  Brunswick Division


                    IN RE:                                                      CHAPTER 13 case
                                                                                 No. 18-20259
                    BETH A. MCQUAIG,

                           Debtor.




                    THE CARDINAL GROUP,LLC,


                           Creditor/Movant,


                    V.




                    BETH A. MCQUAIG,

                          Debtor/Respondent.

                                                  OPINION AND ORDER


                         Pursuant to notice, this matter came on for continued hearing on confirmation. The

                 Cardinal Group,LLC ^Cardinal")objected(ECF No.13)(the ''Objection''I to confirmation

                 of Debtor's chapter 13 plan (ECF No. 2). Specifically, Cardinal objected to Debtor's

                 characterization of a debt owed to Cardinal as a secured claim and argued that it was a

                 lease, and therefore. Debtor must assume or reject it under 11 U.S.C.§ 365. At the hearing,

                 the Court gave the parties an opportunity to brief the issue: does the contract(Claim No.3

                 at 4-9) (the "Agreement"') between Debtor and Cardinal create a lease or a security


A0 72A
(Rev. 8/82)
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:2 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:3 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:4 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:5 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:6 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:7 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:8 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:9 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:10 of 11
Case:18-20259-MJK Doc#:29 Filed:03/28/19 Entered:03/28/19 15:04:15   Page:11 of 11
